              Case 8:19-bk-06564-MGW           Doc 292        Filed 01/21/20   Page 1 of 6




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                     Tampa Division
                                   www.flmb.uscourts.gov

IN RE:                                                   Chapter 11

TIME DEFINITE SERVICES, INC.,                            Case No.: 8:19-bk-06564-MGW

       Debtor.                             /

TIME DEFINITE LEASING, LLC,                              Case No.: 8:19-bk-06565-MGW

       Debtor.                             /

TIME DEFINITE SERVICES, INC.,                            Case No.: 8:19-bk-06564-MGW

      Applicable Debtor.
_________________________________/

                             EMERGENCY
         MOTION FOR AUTHORITY TO OBTAIN POST-PETITION FINANCING
                             (Brittany Suarez)

         COMES NOW, TIME DEFINITE SERVICES, INC. (the “Debtor”), by and through its

undersigned counsel, hereby files this its Emergency Motion for Authority to Obtain Post-Petition

Financing with BRITTANY SUAREZ (the “Motion”). In support of this Motion, the Debtor

respectfully states as follows:

                                               Jurisdiction

         1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

         2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.      The statutory bases for the relief requested herein are sections 105(a) and 364(c) of

title 11 of the United States Code (the “Bankruptcy Code”).


                                                   -1-
             Case 8:19-bk-06564-MGW             Doc 292      Filed 01/21/20       Page 2 of 6




                                               Background

        4.      On July 12, 2019, the TIME DEFINITE SERVICES, INC. (“TDS”), filed its

voluntary petition under Chapter 11 of the Bankruptcy Code (the “Petition Date”). TDS is

continuing to operate its business and manage its financial affairs as a Debtor-in-possession pursuant

to Bankruptcy Code §§1107(a) and 1108.

        5.      On July 12, 2019, the TIME DEFINITE LEASING, LLC (“TDL”), filed its voluntary

petition under Chapter 11 of the Bankruptcy Code (the “Petition Date”). TDL is continuing to

operate its business and manage its financial affairs as a Debtor-in-possession pursuant to

Bankruptcy Code §§1107(a) and 1108.

        6.      On or about July 19, 2019, this Court entered Orders in each of the above-styled cases

granting their Motion to jointly administer the cases. Said Orders stated, among other things, that

all future filings shall be filed and docketed under In re: Time Definite Services, Inc., Case No.

8:19-bk-06564-MGW.

        7.      As of the date hereof, no trustee, examiner, or statutory committee has been appointed

in this case.

        8.      TDS and it’s affiliates1, are a leading provider of refrigerated trucking and

individualized logistics throughout the United States and Canada. The Debtor uses its vehicles in

its ordinary course of business.

        9.      On or about November 3, 2019, the Debtor entered into a Promissory Note in the

amount of $130,000.00 with BRITTANY SUAREZ (the “Note”) to pay carriers and other ordinary


        1
         Time Definite Leasing, LLC, holder of some of the vehicles utilized; Specialized Services Logistics,
LLC, the trucking authority; Time Specialized Brokerage, Inc., payroll company; and TDST, LLC, owner
of leased premises located in Sumterville, Florida.

                                                    -2-
             Case 8:19-bk-06564-MGW           Doc 292     Filed 01/21/20     Page 3 of 6




business expenses. A copy of the Note is attached hereto as Exhibit “A” and incorporated herein

by reference.

       10.      After the Debtor filed its bankruptcy case, many of the carriers on the brokerage side

demanded payment up-front, before the Debtor was able to collect from its clients. Without the

Note, the Debtor would have no feasible method to pay carriers in connection with its brokerage

business which would cause Debtor irreparable harm.

       11.      Although BRITTANY SUAREZ is an Insider as defined by U.S.C. § 101(a)(31), as

the daughter of the principal, due to cash flow issues, the Debtor has an immediate need to enter into

the Note in order to temporarily meet its business expenses, to pay carriers up-front, and to permit

the continuation of the operation of its business.

                                          Relief Requested

       12.      By this Motion, the Debtor seeks entry of an order authorizing the Debtor to obtain

post-petition financing from BRITTANY SUAREZ pursuant to 11 U.S.C. §364.

       13.       The Debtor has paid $80,000.00 to BRITTANY SUAREZ to repay the loan. The

Debtor is seeking authority from the Court to make those payments, nunc pro tunc. The Debtor will

not make any further loan repayments to BRITTANY SUAREZ without further order of the Court.

       14.       The Debtor will also attach copies of any monthly statements it receives relating to

the Note to its monthly operating reports.

       WHEREFORE, for the reasons set forth herein, TIME DEFINITE SERVICES, INC., the

Debtor respectfully requests that this Honorable Court enter an order granting Debtor to obtain

post-petition credit from BRITTANY SUAREZ; to pay the Note under the terms and conditions as




                                                  -3-
           Case 8:19-bk-06564-MGW           Doc 292      Filed 01/21/20     Page 4 of 6




set forth in the Motion; and for such other and further relief as this Court shall deem appropriate.

       RESPECTFULLY SUBMITTED, on this 21st day of January, 2020.

                                      BUDDY D. FORD, P.A.,

                                       /s/ Buddy D. Ford
                                      Buddy D. Ford, Esquire (FBN: 0654711)
                                      Email: Buddy@tampaesq.com
                                      Jonathan A. Semach, Esquire (FBN: 0060071)
                                      Email: Jonathan@tampaesq.com
                                      Heather M. Reel, Esquire (FBN: 0100357)
                                      Email: Heather@tampaesq.com
                                      9301 West Hillsborough Avenue
                                      Tampa, Florida 33615-3008
                                      Telephone #: (813) 877-4669
                                      Office Email: All@tampaesq.com
                                      Attorney for Debtor

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 21st day of January, 2020, a true and correct copy of the
foregoing has been served upon all interested parties by  CM/ECF Electronic Mail to:

       Denise E Barnett on behalf of U.S. Trustee United States Trustee - TPA
              denise.barnett@usdoj.gov

       Noel R Boeke on behalf of Creditor Webster Capital Finance, Inc.
              noel.boeke@hklaw.com, wendysue.henry@hklaw.com

       Ronald M Emanuel on behalf of Creditor MAC Trailer Leasing, Inc. d/b/a PLM Trailer
             Leasing ron.emanuel@emzwlaw.com, laura.bolinsky@emzwlaw.com;
             eservice@emzwlaw.com

       Katie Brinson Hinton on behalf of Creditor Signature Financial, LLC
              katie@mcintyrefirm.com, lois@mcintyrefirm.com;sandy@mcintyrefirm.com

       John B Hutton on behalf of Creditor North American Transaction Services, a division of VFS
              US LLC, Creditor VFS Leasing Co.(TDM), Creditor Volvo Financial Services (CM),
              & Creditor Volvo Financial Services, a division of VFS US LLC
              huttonj@gtlaw.com, MiaLitDock@gtlaw.com;miaecfbky@gtlaw.com;
              perezan@gtlaw.com

       Danielle S Kemp on behalf of Creditor VFS Leasing Co.(TDM) & Creditor Volvo Financial

                                                -4-
   Case 8:19-bk-06564-MGW         Doc 292     Filed 01/21/20    Page 5 of 6




       Services (CM) empd@gtlaw.com, muehlfeldern@gtlaw.com;tpalitdock@gtlaw.com

Matthew F Kye on behalf of Creditor Sumitomo Mitsui Finance and Leasing Co., Ltd.
      mkye@kyelaw.com

Stephanie C Lieb on behalf of Creditor Wells Fargo Equipment Finance, Inc.
       slieb@trenam.com, mmosbach@trenam.com;tlucas@trenam.com;
       tyatsco@trenam.com

Leanne McKnight Prendergast on behalf of Creditor People's Capital and Leasing Corp.
      Leanne.Prendergast@fisherbroyles.com, l3annemp@gmail.com;
      patricia.fugee@fisherbroyles.com

Robert M Quinn on behalf of Creditor JPMorgan Chase Bank, N.A.
       rquinn@carltonfields.com, dlester@carltonfields.com;tpaecf@cfdom.net

Patricia Redmond on behalf of Creditor BMO Harris Bank N.A.
        predmond@stearnsweaver.com, rross@stearnsweaver.com;
        jmartinez@stearnsweaver.com; cgraver@stearnsweaver.com;mruark@saul.com

Daniel Sean Rubin on behalf of Creditor BMO Harris Bank N.A.
       drubin@howardandhoward.com

Gregory L Scott on behalf of Creditor Thermo King of the Southeast
      gscott@nasonyeager.com, sjanowitz@nasonyeager.com

Robert A Stok on behalf of Creditor Nationwide Haul, LLC
       service@stoklaw.com, jkon@stoklaw.com;milich@stoklaw.com;
       apasternak@stoklaw.com;dsuazo@stoklaw.com

Michael A Tessitore on behalf of Creditor TCF National Bank
      mtessitore@morankidd.com

William W Thorsness on behalf of Creditor Signature Financial, LLC
       wthorsness@vedderprice.com, ewatt@vedderprice.com;ecfdocket@vedderprice.com;
       william-thorsness-6297@ecf.pacerpro.com;eileen--watt-7873@ecf.pacerpro.com

United States Trustee - TPA USTPRegion21.TP.ECF@USDOJ.GOV

VFS Leasing Co.(TDM) tara.maxey@vfsco.com

Volvo Financial Services (CM) Clay.monroe@vfsco.com



                                      -5-
          Case 8:19-bk-06564-MGW              Doc 292   Filed 01/21/20   Page 6 of 6




       John R Yant on behalf of Creditor JPMorgan Chase Bank, N.A.
              ryant@carltonfields.com, dlester@carltonfields.com;kathompson@carltonfields.com

       Eric B Zwiebel on behalf of Creditor Sumitomo Mitsui Finance and Leasing Co., Ltd.
              eric.zwiebel@emzwlaw.com, eservice@emzwlaw.com

and, by  U.S. Regular First Class Mail to:

       Scott C Frost on behalf of Creditor BMO Harris Bank N.A., Howard & Howard Attorneys,
              PLLC, 200 S Michigan Ave., Ste 1100, Chicago, IL 60604

       Silverman Consulting, Attn: Daniel Rose, 5750 Old Orchard Road, Skokie, IL 60077

       Time Definite Services, Inc. and Time Definite Leasing, LLC, 794 Lake Brim Dr.,
             Winter Haven, FL 34787

       Twenty (20) Largest Unsecured Creditors


                                     /s/ Buddy D. Ford
                                     Buddy D. Ford, Esquire (FBN: 0654711)
                                     Email: Buddy@tampaesq.com




                                                -6-
